FILED
                               NOT FOR PUBLICATION                              OCT 19 2015

                                                                          MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


NICHOLAS J. QUEEN,                                 No. 14-16739

                 Petitioner - Appellant,           D.C. No. 1:09-cv-01224-SKO

 v.
                                                   MEMORANDUM*
H. A. RIOS, Jr.,

                 Respondent - Appellee.


                      Appeal from the United States District Court
                           for the Eastern District of California
                     Sheila K. Oberto, Magistrate Judge, Presiding**

                             Submitted October 14, 2015***

Before:         SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Federal prisoner Nicholas J. Queen appeals pro se from the district court’s

order denying his motion for reconsideration of the dismissal of his 28 U.S.C. § 2241

habeas petition. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
                The parties consented to proceed before a magistrate judge.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Queen contends that the district court erroneously denied his motion for

reconsideration because the motion raised a new claim regarding the execution of his

sentence, namely, that the Bureau of Prisons failed to obtain a new order of

commitment after learning that Queen needed to finish serving a state sentence

before being committed to federal custody. Queen further argues that this court

should review his Federal Rule of Civil Procedure 60(b) motion in the first instance.

Whether we review the district court’s decision for abuse of discretion or conduct an

independent review of Queen’s motion, he is not entitled to relief. See Cook v. Ryan,

688 F.3d 598, 608-09 (9th Cir. 2012). Contrary to Queen’s contention, he failed to

establish “exceptional circumstances” warranting reconsideration under Rule

60(b)(6). See Mackey v. Hoffman, 682 F.3d 1247, 1251 (9th Cir. 2012). Moreover,

to the extent Queen’s motion was properly construed as a new habeas petition, the

district court did not err by dismissing it as successive. See 28 U.S.C. § 2244(a);

Barapind v. Reno, 225 F.3d 1100, 1111 (9th Cir. 2000) (“[Section] 2244(a) prevents

a federal inmate from using § 2241 to call into question the validity of a conviction

or sentence that has already been subject to collateral review.” (internal quotations

omitted)).

      AFFIRMED.



                                           2                                    14-16739